     Case 2:20-cv-00570-JVS-KES Document 55 Filed 04/01/21 Page 1 of 3 Page ID #:2214



                                                     Michael Rhodes (SBN 116127)
1      Richard D. McCune (SBN 132124)                (mrhodes@cooley.com)
       rdm@mccunewright.com                          Whitty Somvichian, (SBN 194463)
2      David C. Wright (SBN 177468)                  (wsomvichian@cooley.com)
       dcw@mccunewright.com                          Danielle C. Pierre (SBN 300567)
3      MCCUNE WRIGHT AREVALO LLP                     (dpierre@cooley.com)
       3281 Guasti Road, Suite 100                   COOLEY LLP th
4      Ontario, California 91761                     101 California, 5 Floor
       Telephone: (909) 557-1250                     San Francisco, California 94111-5800
5      Facsimile: (909) 557-1275                     Telephone: (415) 693-2000
                                                     Facsimile: (415) 693-2222
6      Benjamin L. Bailey (Pro Hac Vice)
       bbailey@baileyglasser.com                     Vincent Galvin (SBN 104448)
7      Eric B. Snyder (Pro Hac Vice)                 Vincent.galvin@bowmanandbrooke.com
       esnyder@baileyglasser.com                     BOWMAN AND BROOKE LLP
8      Jonathan D. Boggs (Pro Hac Vice)              1741 Technology Drive, Suite 200
       jboggs@baileyglasser.com                      San Jose, CA 95110-1355
9      BAILEY & GLASSER LLP                          Telephone: (408) 279-5393
       209 Capitol Street
10     Charleston, West Virginia 25301
       Telephone: (304) 345-6555                     Attorneys for Defendant Tesla, Inc
11
       Arthur H. Bryant (SBN 208365)
12     abryant@baileyglasser.com
       Todd A. Walburg (SBN 213063)
13     twalburg@baileyglasser.com
       BAILEY & GLASSER LLP
14     475 14th Street, Suite 610
       Oakland, California 94612
15     Telephone: (510) 272-8000
       Facsimile: (510) 463-0291
16                                                   *Additional Plaintiffs’ Counsel listed on
       Attorneys for Plaintiffs and the Putative     signature page
17     Class
18
19
                            IN THE UNITED STATES DISTRICT COURT
20
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
21
                                      SOUTHERN DIVISION
22
23     INKIE LEE, et al.,
                                                   Case No. 2:20-cv-00570-JVS
24                  Plaintiffs,

25           v.                                    JOINT STATUS REPORT RE
                                                   ARBITRATION PROCEEDINGS
26     TESLA, INC. and Does 1 through 10,
       inclusive,
27                  Defendants.
28

       Joint Status Report
       Case No.: 2:20-cv-00570-JVS
     Case 2:20-cv-00570-JVS-KES Document 55 Filed 04/01/21 Page 2 of 3 Page ID #:2215




1            Plaintiffs Inkie Lee, Wayne Sallurday, Lori Sallurday, Anandhi Bharadwaj, Sargon
2      Daniel, Stephanie Gleason, Laverne Jackson, Sandy Xia, Nissim Ahronee, Sanjay
3      Chopra, Edwin Arroyave, Michael Curley, William Doyle, Robert Gucwa, Javier
4      Guzman, Susan Hutcheson, Mace Rakestraw, Rodrigo Rodriguez, Hasnin Syed, Yufei
5      Wu, Wendy Hensel, Joseph Tyson, and Yuxiang Zhang, individually and on behalf of the
6      Putative Class, and Defendant Tesla, Inc., by and through their respective counsel of
7      record, jointly submit this status report, pursuant to the Court’s October 1, 2020, Order
8      Regarding Defendant Tesla’s Motion to Compel Arbitration, (Dkt. No. 54), staying the
9      proceedings for all parties pending the completion of binding arbitration for the
10     individual claims of Plaintiffs Lee, Ahronee, Arroyave, Rodriguez, and Xia, and all
11     arbitrable claims of Plaintiffs Bharadwaj, Guzman, Rakestraw, Curley, Gucwa, Daniel,
12     Gleason, Hutcheson, the Sallurdays, Hensel, Tyson, and Zhang. The Court further
13     ordered the parties “to file a joint status report at the earlier of six (6) months from the
14     date of th[e] Order or within ten (10) days of completion of the arbitration proceedings.”
15     Id.
16           As of the date of this filing, arbitration proceedings of the above-mentioned
17     plaintiffs have not been completed and the parties thus request that the Court continue the
18     stay of this matter, and order the parties to file a further joint status report on October 1,
19     2021, or within ten (10) days of the completion of the arbitration proceedings, whichever
20     comes first.
21
22     Dated: March 31, 2021                           Respectfully submitted,
23                                              By:    /s/ David C. Wright
24                                                     David C. Wright
                                                       MCCUNE WRIGHT AREVALO, LLP
25
                                                       Attorneys for Plaintiffs
26
27
28
                                                      0
       Joint Status Report
       Case No.: 2:20-cv-00570-JVS
     Case 2:20-cv-00570-JVS-KES Document 55 Filed 04/01/21 Page 3 of 3 Page ID #:2216




1      Dated: March 31, 2021                       By:     /s/ Whitty Somvichian1
2                                                          Whitty Somvichian
                                                           COOLEY, LLP
3                                                          Attorneys for Defendant
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27     1
        Counsel has provided authorization to sign and electronically file this document for him via email on
28     March 31, 2021.

                                                          1
       Joint Status Report
       Case No.: 2:20-cv-00570-JVS
